--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 

$5,600,000
 August 17, 2009

 
PURCHASE MONEY NOTE
 
FOR VALUE RECEIVED, the undersigned, MTS ACQUISITION COMPANY, INC., a California
corporation (the “Maker”), hereby promises to pay to GENERAL ENVIRONMENTAL
MANAGEMENT, INC., a Delaware corporation (“GEM”), or registered assigns
(hereinafter, collectively with GEM, the “Payee”), the sum of Five Million Six
Hundred Thousand ($5,600,000) Dollars (the “Principal”), with interest thereon,
on the terms and conditions set forth herein.
 
Payments of principal of, interest on and any other amounts with respect to this
Purchase Money Note (this “Note”) are to be made in lawful money of the United
States of America.
 
1.           Payments.
 
(a)           Interest.  This Note shall bear interest (“Interest”) on Principal
amounts outstanding from time to time from the date hereof at the rate of eight
(8%) percent per annum; provided, however, that during the continuance of any
Event of Default (as such term is hereinafter defined), the interest rate
hereunder shall be thirteen (13%) percent per annum.  All Interest shall be
computed on the daily unpaid Principal balance of this Note based on a three
hundred sixty (360) day year.
 
(b)           Payments.  On the first day of each calendar month commencing
September 1, 2009 through and including August 1, 2010, accrued Interest on the
outstanding Principal shall be due and payable.  Thereafter, Principal and
Interest under this Note shall be payable in thirty-six (36) consecutive equal
monthly installments of Principal and Interest of $174,321.50 each, with the
first installment due and payable on September 1, 2010, and with subsequent
installments due and payable on the first day of each calendar month thereafter
through and including August 1, 2013.  To the extent that Principal hereunder
shall at any time bear interest at the default rate provided in paragraph 1(a)
above, then, simultaneously with the next scheduled payment of Principal and
Interest, or upon acceleration of this Note, there shall be due and payable the
additional accrued Interest arising by reason of the increase in the applicable
interest rate hereunder.
 
(c)           Non-Business Day.  If any scheduled payment date as aforesaid is
not a business day in the State of California or the State of Florida, then the
payment to be made on such scheduled payment date shall be due and payable on
the next succeeding business day, with additional interest on any Principal
amount so delayed for the period of such delay.  As used in this Note, the term
“business day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of California.
 
2.           Prepayment.
 
(a)           Optional Prepayment of Principal.  All or any portion of the
unpaid Principal balance of this Note, together with all accrued and unpaid
Interest on the Principal amount being prepaid, may at the Maker’s option be
prepaid in whole or in part, without premium or penalty, at any time or from
time to time, upon five (5) business days’ prior written notice to the Payee.
 
1

--------------------------------------------------------------------------------


 
(b)           Mandatory Prepayments of Principal.  The entire Principal balance
of this Note, and all accrued and unpaid Interest hereunder, (i) shall be
required to be prepaid upon the consummation of any Sale (as such term is
defined in the Revolving Credit Agreement described in paragraph 3 below), and
(ii) may be required to be prepaid during the existence of any Event of Default.
 
(c)           Application of Payments.  Any and all prepayments hereunder shall
be applied first to unpaid accrued Interest on the Principal amount being
prepaid and then to Principal, and the remaining installments hereunder shall be
recalculated so as to provide for equal monthly payments of Principal and
Interest on the scheduled payment dates through the reminder of the stated
payment term pursuant to paragraph 1(b) above.
 
3.           Events of Default.  The failure of the Maker to make any payment
when due hereunder and the continuance of such default for five (5) business
days after such payment was first due and payable, or the existence of any
event, circumstance or condition which constitutes or would constitute an Event
of Default under the Revolving Credit Agreement of even date herewith by and
between GEM and the Maker (regardless of whether such Revolving Credit Agreement
has theretofore expired or been terminated) shall constitute an Event of Default
under this Note and shall entitle the Payee to accelerate the entire
indebtedness hereunder and take such other action as may be provided in any and
all other instruments evidencing and/or securing the indebtedness under this
Note, or as may be provided under the law.
 
4.           Collateral.  This Note and the Maker’s obligations hereunder are
secured by liens upon substantially all of the now-owned and hereafter-acquired
assets and properties of the Maker, pursuant to a Collateral Agreement of even
date herewith by and between GEM, the Maker and Back Nine LLC, and such further
security documents as may be executed and delivered pursuant to such Collateral
Agreement.
 
5.           Assignment.  This Note shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the parties
hereto, provided that (a) the Maker may not assign any of its rights or
obligations hereunder without the prior written consent of the Payee, and (b) in
the event of any assignment of this Note by the Payee, the Payee shall give
written notice of such assignment to the Maker.  This Note is not a bearer
instrument, and shall only be payable to its registered holder, and the Maker
hereby appoints the Payee as the Maker’s agent to maintain the register in which
the registered holders of this Note shall be recorded.
 
6.           Waiver and Amendment.  No waiver of a right in any instance shall
constitute a continuing waiver of successive rights, and any one waiver shall
govern only the particular matters waived.  Neither any provision of this Note
nor any performance hereunder may be amended or waived except pursuant to an
agreement in writing signed by the party against whom enforcement thereof is
sought.  Except as otherwise expressly provided in this Note, the Maker hereby
waives, to the extent not prohibited by applicable law, diligence, demand,
presentment for payment, protest, dishonor, nonpayment, default, notice of any
and all of the foregoing, and any other notice or action otherwise required to
be given or taken under the law in connection with the delivery, acceptance,
performance, default, enforcement or collection of this Note, and expressly
agrees that this Note, or any payment hereunder, may be extended, modified or
subordinated (by forbearance or otherwise) from time to time, without in any way
affecting the liability of the Maker.  The Maker further waives, to the extent
not prohibited by applicable law, the benefit of any exemption under the
homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender, exchange
or substitute any personal property or other collateral security now held or
which may hereafter be held as security for the payment of this Note.
 
2

--------------------------------------------------------------------------------


 
7.           Governing Law.  This Note shall be construed in accordance with and
governed by the laws of the State of New York, except to the extent superseded
by Federal enactments.
 
8.           Consent to Jurisdiction; Waiver of Jury Trial.  The Maker hereby
consents to the non-exclusive jurisdiction of all courts of the State of New
York and the United States District Court for the Southern District of New York,
as well as to the jurisdiction of all courts from which an appeal may be taken
from such courts, for the purpose of any suit, action or other proceeding
arising out of or with respect to this Note, and waives any objections to such
jurisdiction and venue on grounds of forum non conveniens or other such
basis.  The Maker hereby waives the right to interpose any counterclaims (other
than compulsory counterclaims) in any action brought by the Payee hereunder,
provided that this waiver shall not preclude the Maker from pursuing any such
claims by means of separate proceedings.  THE MAKER HEREBY EXPRESSLY WAIVES ANY
AND ALL OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The
Payee may file a copy of this Note as evidence of the foregoing waiver of right
to jury trial.
 
9.           Usury Savings Clause.  All agreements between the Maker and the
Payee are hereby expressly limited to provide that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Payee for the use, forbearance or detention of the indebtedness evidenced hereby
exceed the maximum amount which the Payee is permitted to receive under
applicable law.  If, from any circumstances whatsoever, fulfillment of any
provision hereof or of the Loan Agreement or any Loan Document thereunder, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall automatically be reduced to the limit of such validity, and if
from any circumstance the Payee shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance of this
Note, and not to the payment of interest hereunder.  To the extent permitted by
applicable law, all sums paid or agreed to be paid for the use, forbearance or
detention of the indebtedness evidenced by this Note shall be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full, to the end that the rate or amount of interest on account
of such indebtedness does not exceed any applicable usury ceiling.  As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Note shall be
governed by such new law as of its effective date.  This provision shall control
every other provision of all agreements between the Maker and the Payee.
 
3

--------------------------------------------------------------------------------


 
10.           Collection Costs.  In the event that the Payee shall place this
Note in the hands of an attorney for collection during the continuance of any
Event of Default, the Maker shall further be liable to the Payee for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) which may be incurred by the Payee in enforcing this Note, all of which
costs and expenses shall be obligations under and part of this Note; and the
Payee may take judgment for all such amounts in addition to all other sums due
hereunder.
 
11.           Notices.  Any notice given under this Note to the Maker or to the
Payee shall be given in accordance with Section 9.06 of the Revolving Credit
Agreement described in paragraph 3 above.
 
IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.
 
 

     
MTS ACQUISITION COMPANY, INC.
           
 
   
By:
 
 
   
Name 
 
 
   
Title
 

 